—Judgment unanimously affirmed, without costs. Memorandum: In this action for malicious prosecution plaintiff claims that defendant brought a false and malicious charge against him for endangering the welfare of his son. This charge was later dismissed on appeal. The trial court did not err in dismissing the complaint for failure of proof at the close of plaintiff’s case. An examination of the record reveals that no evidence was submitted to support plaintiff’s allegation that defendant acted with malice or intent to injure plaintiff when defendant signed the information charging plaintiff *810with the crime. (Appeal from judgment of Yates Supreme Court—malicious prosecution.) Present—Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.